Exhibit 10.1

 

THIRD AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Third Amendment to Amended and Restated Employment Agreement (“Third
Amendment”) is entered into as of March 7, 2006 and effective as of the
Effective Time (as defined below) by and among SOURCECORP, Inc., a Delaware
corporation (“SOURCECORP”), with its principal office located at 3232 McKinney
Avenue, Suite 1000, Dallas, Texas 75204, SOURCECORP Management, L. P., a Texas
limited partnership and indirect wholly-owned subsidiary of SOURCECORP
(collectively, the “Company”) and Thomas C. Walker (“Employee”).

 

RECITALS

 

A.                                   Whereas, the Company and Employee have
previously entered into that certain Amended and Restated Employment Agreement
on or about May 9, 2005 and effective as of January 1, 2005, as amended (the
“Agreement”) pursuant to which Employee is employed by the Company; and

 

B.                                     Whereas, the Company is entering into an
Agreement and Plan of Merger among CorpSource Holdings, LLC, a Delaware limited
liability company, CorpSource Merger Sub, Inc., a Delaware corporation, and the
Company (the “Merger Agreement”).

 

Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

 

1.               Amendment.

 

a.               The Agreement is hereby amended and supplemented by replacing
“3.64 times the sum of Employee’s annual salary plus maximum bonus opportunity
in effect immediately prior to the Change in Control” in Section 12(c)(i) of the
Agreement with “$1,807,736”.

 

b.              The Agreement is hereby amended and supplemented by adding the
following new Section 12(c)(v) to the Agreement:

 

“ (v) Any payment required hereunder shall be made in accordance with Section 17
of this Agreement.”

 

c.               The Agreement is hereby further amended and supplemented by
adding the following new Section 18:

 

“18. Release and Indemnification. (a) As of the Effective Time (as defined in
that certain Agreement and Plan of Merger (the ‘Merger Agreement’) among
CorpSource Holdings, LLC, a Delaware limited liability company, CorpSource
Merger Sub, Inc., a Delaware corporation, and the Company), the Company
irrevocably and unconditionally releases, waives and forever discharges Employee
and his successors, heirs, legatees and legal representatives from any and all
causes of action, claims, damages, judgments and agreements arising out of
claims by the Company and its subsidiaries or their direct and indirect
stockholders (but only such stockholders from and after the Effective Time (as
defined below)) relating to the calculation of Employee’s Change in Control
payment in accordance with Section 12 hereof, whether known or unknown, express
or implied in contract, federal, state or local statute, executive order, law,
common law, ordinance, tort or otherwise.

 

(b) As of the Effective Time (as defined in the Merger Agreement), Employee
irrevocably and unconditionally releases, waives and forever discharges the
Company, and its subsidiaries and their direct and indirect stockholders (but
only such stockholders from and after the Effective Time (as defined below),
from any and all causes of action, claims, damages, judgments and agreements
arising out of the calculation of Employee’s

 

--------------------------------------------------------------------------------


 

Change in Control payment in accordance with Section 12 hereof, whether known or
unknown, express or implied in contract, federal, state or local statute,
executive order, law, common law, ordinance, tort or otherwise.

 

(c) The Company agrees to indemnify and hold Employee and his successors, heirs,
legatees and legal representatives harmless from and against any damages,
losses, liabilities, obligations, claims of any kind, interest and expenses
(including without limitation, reasonable attorneys fees and expenses) suffered,
incurred or paid by Employee and his successors, heirs, legatees and legal
representatives in connection with or arising out of any claims by the Company
and its subsidiaries and their direct and indirect stockholders (but only such
stockholders from and after the Effective Time (as defined below), relating to
the calculation of Employee’s Change in Control payment in accordance with
Section 12 hereof.

 

(d) Employee agrees to indemnify and hold the Company and its subsidiaries and
their direct and indirect stockholders (but only such stockholders from and
after the Effective Time (as defined below) harmless from and against any
damages, losses, liabilities, obligations, claims of any kind, interest and
expenses (including without limitation, reasonable attorneys fees and expenses)
suffered, incurred or paid by the Company and its subsidiaries and their direct
and indirect stockholders (but only such stockholders from and after the
Effective Time (as defined below), in connection with or arising out of any
claims by Employee and his successors, heirs, legatees and legal representatives
relating to the calculation of Employee’s Change in Control payment in
accordance with Section 12 hereof.”

 

2.               Effective Time. This Third Amendment shall be effective as of
the Effective Time (as defined in the Merger Agreement) (the “Effective Time”).

 

3.               Termination. Notwithstanding paragraph 2 of this Third
Amendment, this Third Amendment shall be null, void and without effect if
(i) the Merger Agreement is not executed and entered into by the parties thereto
and publicly announced on or prior to 11:59 p.m. (EST) on March 8, 2006, (ii) at
the Effective Time David Delgado is not an employee of the Company or is not an
equityholder of CorpSource Holdings, LLC in each case on substantially similar
terms as described in the Employment Agreement, dated as of March 6, 2006,
between CorpSource MergerSub, Inc. (which is expected to be merged into the
Company) and David Delgado or (iii) the Merger Agreement is terminated.

 

4.               Defined Terms. Except as otherwise expressly provided herein,
any capitalized term used in this Third Amendment that is not defined herein
will have the meaning ascribed to such term in the Agreement.

 

5.               No Other Amendment. Except as otherwise expressly provided in
this Third Amendment, all terms, conditions and provisions of the Agreement will
remain in full force and effect.

 

6.               Governing Law. This Third Amendment shall in all respects be
construed according to the laws of the State of Delaware, without regards to
conflicts of laws thereof.

 

7.               Entire Agreement. This Third Amendment, together with the
Agreement, the Amendment and the Second Amendment, set forth the entire
agreement and understanding of the parties relating to the subject matter
herein. No modification of or amendment to this Third Amendment, nor any waiver
of any rights under this Third Amendment, shall be effective unless given in a
writing signed by the party to be charged.

 

8.               Counterparts. This Third Amendment may be executed originally
or by facsimile signature, in multiple counterparts, each of which shall be
deemed an original and all of which together shall constitute one instrument.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Third Amendment as of the
date first written above.

 

SOURCECORP , Incorporated

SOURCECORP Management, L.P.

 

 

By:

/s/ Ed H. Bowman, Jr.

 

By:

SRCP Management, Inc.

 

Name: Ed H. Bowman, Jr.

 

General Partner

 

Title: President and CEO

 

 

 

 

 

 

 

By:

/s/ Ed H. Bowman, Jr.

 

 

 

 

Name: Ed H. Bowman, Jr.

 

 

 

Title: President

 

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Thomas C. Walker

 

 

 

Thomas C. Walker

 

 

 

--------------------------------------------------------------------------------